Citation Nr: 1634427	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-14  060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the claim for an increased rating for bilateral hearing loss.  In this regard, the last VA examination for bilateral hearing loss was provided almost three years ago, in October 2013.  Furthermore, in a May 2015 statement, the Veteran's representative indicated that the Veteran's hearing has decreased.  See May 2015 Statement of Accredited Representative in Appealed Case, VA Form 646.  A remand is warranted to obtain a contemporaneous audiological examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).



Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and private should be obtained and added to the claims folder.

2.  After undertaking the above development to the extent possible, the RO should schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated studies should be performed. The examiner is also specifically requested to fully describe the functional effects caused by the Veteran's hearing disability pursuant to the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447 (2007).

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the appellant is competent to report injuries and symptoms, including continuous symptoms and problems since service, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

